Citation Nr: 0103386	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  94-33 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a temporary total disability rating due to 
Department of Veterans Affairs hospitalization from March to 
April 1990.

2.  Entitlement to an effective date earlier than February 
1990 for the grant of a 10 percent disability rating for the 
residuals of a left ankle sprain.

3.  Entitlement to an increased disability rating for the 
residuals of a left ankle sprain, currently rated as 10 
percent disabling.

4.  Entitlement to an increased disability rating for a 
lumbosacral strain, rated as 20 percent disabling prior to 
February 21, 1990, and as 40 percent disabling on and 
subsequent to February 21, 1990.

5.  Entitlement to service connection for a psychiatric 
disability, including depression.

6.  Entitlement to service connection for a stomach disorder.

7.  Entitlement to service connection for hypertension. 

8.  Entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for codeine dependency.

9.  Entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for a neck disability.  

10.  Entitlement to benefits under the provisions of 
38 U.S.C. § 1151 for a shoulder disability.  

11.  Entitlement to benefits under the provisions of 
38 U.S.C. § 1151 for a right leg disability.  

12.  Entitlement to benefits under the provisions of 
38 U.S.C. § 1151 for a jaw disability.  

13.  Entitlement to a total disability rating for 
compensation purposes due to individual unemployability.

14.  Entitlement to service connection for a dental 
disability of tooth number seven.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1973.

This appeal arises from rating decisions of the Philadelphia, 
Pennsylvania, Regional Office (RO).  

The appeal for a temporary total disability rating due to 
Department of Veterans Affairs (VA) hospitalization arises 
from a rating decision of June 1991.  A notice of 
disagreement (NOD) was received in August 1991, a statement 
of the case (SOC) was issued in November 1999, and a 
statement that is construed as a substantive appeal was 
received in December 1999.

The appeal for an increased disability rating for a left 
ankle disability and entitlement to an earlier effective date 
for a 10 percent rating for a left ankle disability arises 
from a rating decision of November 1993.  An NOD was received 
in November 1994, an SOC was issued in November 1999, and a 
statement that is construed as a substantive appeal was 
received in December 1999.

The appeal for an increased disability rating for a 
lumbosacral strain arises from a November 1988 rating 
decision that increased the disability rating to 20 percent.  
A notice of disagreement was received in January 1989.  An 
SOC addressing the increased rating was issued in November 
1999, and a statement that is construed as a substantive 
appeal was received in December 1999.

The appeal for service connection for a psychiatric disorder 
arises from a rating decision of March 1991.  An NOD was 
received in May 1991, an SOC was issued in July 1991, and a 
substantive appeal was received in August 1991.

The appeal for service connection for a stomach disorder and 
hypertension arises from a rating decision of August 1994.  
An NOD was received in November 1994, an SOC was received in 
November 1994, and the veteran's testimony at a January 1995 
hearing at the RO is construed as a substantive appeal.  See 
Tomlin v. Brown, 5 Vet.App. 355 (1993).

The appeal for benefits under the provisions of 38 U.S.C. 
§ 1151 arises from a rating decision of March 1991.  An NOD 
was received in May 1991, an SOC was issued in July 1991, and 
a substantive appeal was received in August 1991.

The appeal for a total disability rating due to individual 
unemployability arises from a rating decision of March 1991.  
An NOD was received in May 1991, an SOC was issued in July 
1991, and a substantive appeal was received in August 1991.

The veteran presented testimony at a videoconference hearing 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) in November 2000.  At that hearing, the 
veteran raised issues of service connection for hearing loss, 
tinnitus, and a right arm disability.  The veteran also 
raised the issue of entitlement to benefits under the 
provisions of 38 U.S.C. § 1151 for an anal sphincter muscle 
disorder.  An appeal of these issues has not been perfected, 
and the Board cannot address them since it is without 
jurisdiction to do so.  These issues are referred to the RO 
for appropriate consideration. 

An issue certified to the Board for review was the issue of 
entitlement to an earlier effective date for a 40 percent 
disability rating for a lumbosacral strain.  For the reasons 
set forth in the remand section of this decision, the issue 
to be addressed is entitlement to an increased disability 
rating for a lumbosacral strain, rated as 20 percent 
disabling prior to February 21, 1990, and rated as 40 percent 
disabling on and after February 21, 1990.

This decision will address the issues of entitlement to a 
temporary total disability rating due to hospitalization, 
entitlement to an effective date earlier than February 1990 
for the grant of a 10 percent disability rating for the 
residuals of a left ankle sprain, and entitlement to an 
increased disability rating for a left ankle sprain.  The 
remand that follows will address the remaining issues listed 
on the first two pages of this decision.



FINDINGS OF FACT

1.  The Board finds that a reasonable doubt exists as to 
whether the veteran received treatment for his service-
connected back disability from March 20, 1990, to April 13, 
1990, during a VA hospitalization. 

2.  Rating decisions in November 1988 and June 1990 denying 
increases in the disability rating for the left ankle 
disability were final determinations.

3.  A November 1993 rating decision granted a 10 percent 
disability rating for the residuals of a left ankle sprain, 
effective from February 21, 1990.  The rating decision notes 
that, based upon factual evidence reported in an April 21, 
1992, VA examination report, the increase was warranted. 

4.  The overall motion of the left ankle approximates, at 
most, moderate limitation of motion.

5.  The record does not indicate that pain causes significant 
additional disability of the left ankle.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for entitlement to a temporary total disability 
rating due to hospitalization from March 20, 1990, to April 
13, 1990, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 4.29 (2000). 

2.  There is no basis for entitlement to an effective date 
earlier than February 21, 1990, for the grant of a 10 percent 
disability rating for the residuals of a left ankle sprain.  
38 U.S.C.A. §§ 5110, 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
3.400, 20.1103 (2000). 

3.  The criteria for entitlement to an increased disability 
rating for the residuals of a left ankle sprain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  §§ 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A June 1973 rating decision granted service connection for 
"Res. [residuals] sprain left ankle" and assigned a 
noncompensable disability rating.  The veteran was advised of 
this decision in a July 1973 letter, which included advice as 
to his right to appeal the decision if he desired.

A November 1988 rating decision continued the noncompensable 
disability rating for the left ankle disability.  The veteran 
was advised of this decision in a December 1988 letter to 
him, which contained a notice as to his appeal rights.

A statement in support of claim (VA Form 21-4138), received 
on May 3, 1989, shows the veteran requested an increased 
disability rating for his left ankle condition.  

An application for increased compensation based on individual 
unemployability (VA Form 21-8940) was received on February 
21, 1990.

The report of a VA examination, dated in February 1990, notes 
the veteran complained of pain and swelling of the left ankle 
after walking.  There was slight tenderness of the lateral 
aspect, and slight swelling and tenderness of the medial 
aspect.  Active range of motion was 10 degrees of 
dorsiflexion and 20 degrees of plantar flexion.  The 
diagnostic impression was status post fracture of the left 
ankle, with history from the patient.  

A VA hospital discharge summary for hospitalization from 
March 19, 1990, to April 13, 1990, notes Axis I diagnoses of 
continuous opiate dependence, continuous central nervous 
system depressant dependence, drug withdrawal, chronic pain 
syndrome neck and back thought to be due to malingering, and 
rehabilitation procedures.  The history notes the veteran had 
been taking various opiates for alleged back pain.  He was 
admitted for opiate withdrawal.  The summary further notes 
that, during the hospitalization, the veteran complained of 
back pain and was prescribed biofeedback three times per 
week.  He was also maintained on Tylenol and nonsteroidal 
anti-inflammatory drugs.  The summary also indicates that 
much time was spent on examination of the veteran and 
examining past records regarding his back pain complaints.  
It was the opinion of the attending physician that the 
veteran was malingering and returned to the hospital for 
secondary gain.  

The report of a VA examination, dated in April 1990, notes 
there was tenderness over the left navicular region, with an 
increase in pain on inversion of the left ankle.  Also noted 
was mild bilateral flat feet.  The clinical assessment was 
chronic left ankle pain, possibly secondary to traumatic 
arthritis of the left calcaneonavicular joint.  

A June 1990 rating decision continued the noncompensable 
disability rating for the veteran's left ankle.  The decision 
indicated that evidence considered included VA examination 
reports in February 1990, April 1990, and May 1990.  A June 
1990 letter to the veteran advised him of the decision.  

A private medical record, dated in October 1990, notes the 
veteran complained of bilateral ankle pain.  The assessments 
were complaints of severe bilateral ankle pain, no objective 
findings to substantiate above complaints, and nonorganic 
signs predominate.

A June 1991 letter from Director of a VA Medical Center 
(VAMC) to the veteran indicates that, during his 
hospitalization, a physical therapy consultation was ordered 
on March 20, 1990.  The letter indicates the consultation was 
initiated at the veteran's request even though it was felt 
there was no medical need for such service.  The letter also 
notes that, at discharge, the veteran was provided with 
everything to control his discomfort including a TENS unit, 
moist hot pack, and home whirlpool unit.  

The report of a VA examination, dated on April 21, 1992, 
notes the veteran complained of constant ankle pain that was 
worse with walking.  He also complained of swelling and 
weakness of the joint.  There was evidence of flat feet and 
muscle wasting on the dorsum of both feet.  There was 
moderate tenderness of the left ankle joint and the sinus 
tarsi area of the left foot.  There was minimal swelling of 
the ankle and no significant joint instability.  Left ankle 
motion was 10 degrees of dorsiflexion and 35 degrees of 
plantar flexion, with painful movement and guarding.  The 
report notes that a January 1990 X-ray study of the feet 
revealed normal findings.  The assessment was residuals of 
strain injury of the left ankle.  

A rating decision in November 1993 increased the rating for 
the left ankle disability to 10 percent, effective from 
February 21, 1990.  The rating decision indicates that the 
motion of the left ankle shown in the April 1992 VA 
examination report warranted the increase to 10 percent.  The 
decision also notes that, since the veteran's claim for 
individual unemployability was received on February 21, 1990, 
and an April 1990 VA examination was inadequate, the 
effective date was established as February 21, 1990.  A 
December 1993 VA letter to the veteran advised him of the 
decision.

The report of a June 1999 VA examination notes the veteran 
used a cane on the right.  He complained of left ankle pain 
and swelling after walking.  The veteran was unable to heel-
raise on the left, and only slightly able to heel raise on 
the right.  The veteran had a positive anterior drawer sign 
test of the left ankle with pain on motion, and slight 
anterior drawer on the right.  There was significant pain on 
varus and valgus stress testing, which was greater on the 
left.  There was diffuse tenderness.  Dorsiflexion of the 
ankle was to 5 degrees and plantar flexion was to 30 degrees.  
X-rays in May 1999 showed slight spurring of the talus near 
the talonavicular joint, but otherwise the ankle looked 
normal.  The impression was bilateral ankle instability, 
greater on the left than right.  

The veteran presented testimony before the undersigned Member 
of the Board in November 2000.  The veteran testified that he 
was awarded Social Security Administration disability 
benefits effective from October 1987, and implied that the 
increase in his disability rating should be effective from 
that time.  The veteran also testified that his service-
connected back disorder was treated at the time he was 
hospitalized for detoxification, and the hospitalization was 
for more than 21 days.  

Analysis

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claims 
before the Board.  Accordingly, the Board must assess whether 
the development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.

The RO has received a copy of the hospital summary for 
hospitalization from March 1990 through April 1990.  The 
record also contains a letter to the veteran from the 
director of the VAMC in which he was hospitalized during that 
time period.  In addition, the veteran has received 
examinations of his left ankle, the latest being in June 
1999.  The claims file also contains VA and private medical 
records addressing the veteran's health status, including the 
status of his left ankle, from the inception of his claim.  
The RO also received records related to disability 
determinations by the Social Security Administration.  In the 
November 1999 statement of the case, the veteran was advised 
that the evidence of record did not show an increase in the 
left ankle disability in 1987.  The veteran has not 
identified additional relevant evidence that has not already 
been sought and associated with the claims file.  
Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by the Veterans Claims 
Assistance Act of 2000 have been satisfied in this case.

Temporary total disability due to hospitalization

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2000).  The 
disability ratings are based upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991).  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the Rating Schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  Notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.29 
(2000).

The VA hospital discharge summary for hospitalization from 
March 19, 1990, to April 13, 1990, shows that the veteran was 
admitted for opiate withdrawal.  This is not one of the 
veteran's service-connected disabilities.  The veteran is 
service connected for a back disability.  The discharge 
summary indicates that the veteran complained of back pain 
and that these complaints were thought to be due to 
malingering ["the willful, deliberate, and fraudulent 
feigning or exaggeration of the symptoms of illness or 
injury, done for the purpose of a consciously desired end," 
Dorland's Illustrated Medical Dictionary 982 (28th ed. 
1994)].  The summary also indicates the veteran had returned 
to the hospital for secondary gain.  In addition, a June 1991 
letter from the director of the VAMC indicates that a 
physical therapy consultation which was ordered on March 20, 
1990, was initiated at the veteran's request even though 
there was no medical need for such service.  This raises a 
question as to whether the veteran's service-connected back 
disability actually required hospital treatment, or whether 
any services that were provided were based solely upon the 
veteran's unfounded subjective complaints and that no 
hospital treatment was actually required.  

As noted, the June 1991 letter from the director of the VA 
medical center indicates that a physical therapy consultation 
was ordered on March 20, 1990.  Moreover, the hospital 
discharge summary notes that time was spent examining and 
assessing the veteran's back pain complaints.  The summary 
also indicates he was prescribed biofeedback three times per 
week, and was maintained on Tylenol and nonsteroidal anti-
inflammatory drugs.  In addition, the veteran testified that 
his back was treated during that hospitalization.  The June 
1991 VAMC director's letter also indicates that, at discharge 
the veteran was provided everything to control his 
discomfort.  Therefore, the evidence shows the veteran 
received treatment of his back during the hospitalization.

In summary, the veteran was not admitted to the hospital for 
a service-connected disability, and there is a question as to 
whether the veteran's service connected back disability 
actually required treatment during the VA hospitalization.  
However, the evidence does show that he received treatment 
for his back during the hospitalization.  Also, the summary 
notes the veteran had been taking opiates for alleged back 
pain, which led to the hospitalization.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.  In this 
instance, the medical evidence clearly presents a doubt as to 
whether treatment for the service-connected back disability, 
during the hospitalization in issue, was necessary.

The VA medical center director's June 1991 letter indicates 
that a physical therapy consultation was ordered on March 20, 
1990.  This indicates the initiation of treatment for the 
service-connected disability.  The hospital discharge summary 
indicates that much time was spend examining the veteran, 
medication was prescribed, and he was prescribed biofeedback 
three times per week.  The director's letter indicates that, 
at discharge, the veteran was given everything to control his 
discomfort.  This indicates that treatment of his back 
continued during the hospitalization.  We do not fully 
discount the suspicions of malingering on the part of the 
veteran, but, under the unique circumstances of this case, we 
will exercise our discretion to give him the benefit of the 
doubt.

Accordingly, The Board finds that the veteran received 
treatment of his service connected back beginning March 20, 
1990, and continuing to the date of his discharge from the 
VAMC on April 13, 1990.  This is a period in excess of 21 
days.  Therefore, the veteran is entitled to a temporary 
total disability rating due to hospitalization from March 20, 
1990, to April 13, 1993.  38 C.F.R. § 4.29 (2000).

Earlier effective date

At the outset, the Board finds that in this case the issue of 
entitlement to an earlier effective date is a matter in which 
the law, as opposed to the evidence, is dispositive of the 
issue.  In cases such as this case, where the law and not the 
evidence is dispositive against allowance of the benefit 
sought, the claim should be denied or the appeal terminated 
because of the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).

A finally adjudicated claim is a claim which has been allowed 
or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year 
after the date of notice of an award or disallowance.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.1103 (2000). 

Except as otherwise provided, the effective date of an 
evaluation and award of disability compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).

The effective date for an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000).

The veteran's left ankle disability was rated as 
noncompensably disabling beginning in 1973.  A November 1988 
rating decision continued the noncompensable rating.  The 
veteran was advised of this decision in a December 1988 
letter, and was advised of his appeal rights.  No written 
communication from the veteran that could be construed as a 
notice of disagreement with regard to the ankle disability 
was received from him within one year of notification of the 
decision.  Accordingly, the decision became a final 
determination.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2000). 

A statement in support of claim was received on May 3, 1989, 
wherein the veteran requested an increased disability rating 
for his left ankle.  Subsequently, an application for 
increased benefits due to individual unemployability was 
received on February 21, 1990.  A June 1990 rating decision 
continued the noncompensable disability rating for the 
veteran's left ankle.  He was advised of this decision in a 
June 1990 VA letter.  No written communication was received 
from the veteran that could be construed as a notice of 
disagreement with regard to the ankle disability within one 
year following notification of the decision.  Accordingly, 
the June 1990 decision became a final determination.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.1103 (2000). 

An April 1992 VA examination report addressed the veteran's 
left ankle disability. The record does not show that a 
specific claim was made for an increased disability rating 
for the left ankle subsequent to the June 1990 decision.  A 
rating decision in November 1993 increased the disability 
rating to 10 percent, effective from February 21, 1990.  In 
determining the effective date, the rating decision notes 
that an April 1990 VA examination was inadequate, and that 
the effective date for the increase was the date of receipt 
of a claim for individual unemployability.  

The increase granted in the November 1993 rating decision was 
based on the report of the April 1992 VA examination which 
showed limitation of motion of the left ankle.  The increase 
was not based on the 1990 VA examination reports.  The June 
1990 rating decision considered the April 1990 VA examination 
report, even though it may have been inadequate, and 
determined that no increase in the disability rating was 
warranted.  As noted above, that decision became final.  The 
claims file does not document a communication from the 
veteran requesting an increase in the disability rating for 
the left ankle subsequent to the June 1990 rating decision to 
establish a date of claim.  Therefore, the effective date for 
an increase is the date that it is factually ascertainable 
that an increase in the left ankle disability occurred.  That 
date is April 21, 1992, the date of the VA examination which 
provided factual evidence of an increase in the left ankle 
disability.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2000).  

The November 1993 rating decision granted a 10 percent 
disability rating for the veteran's left ankle disability 
effective from February 21, 1990.  However, the veteran had 
previously made a claim for an increase in the disability 
rating for his left ankle on May 3, 1989, and a claim for 
increased benefits due to individual unemployability on 
February 21, 1990.  These claims for an increase in the left 
ankle disability rating were considered in the June 1990 
rating decision which denied an increase.  That decision is 
now final.  As noted above, the increase in the left ankle 
disability rating should have been effective from April 21, 
1992, the date of the VA examination report which provided 
factual evidence that an increase in the left ankle 
disability had occurred.  However, the veteran was granted an 
effective date for the increase of February 21, 1990.  It 
thus appears that the veteran was granted an effective date 
for the increase in his left ankle disability that was 
earlier than it should have been.  Accordingly, there is no 
basis for entitlement to an effective date earlier than the 
currently assigned date of February 21, 1990.  38 U.S.C.A. 
§§ 5110, 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
3.400(o)(2), 20.1103 (2000).

The veteran has indicated that the effective date for the 
increase in his left ankle disability should be in October 
1987, the effective date for the award of Social Security 
Administration (SSA) disability benefits.  However, the 
effective date for an award of SSA disability benefits does 
not govern the effective date for the award of VA service-
connected disability compensation.  As noted above, rating 
decisions in November 1988 and June 1990 are final 
determinations denying an increase in the left ankle 
disability rating.  While the increased rating granted for 
the left ankle disability was made effective from February 
21, 1990, it appears that it should have been effective April 
21, 1992, the date it was factually ascertainable that an 
increase in the left ankle disability had occurred.  
Accordingly, there is no basis for entitlement to an 
effective date of October 1987 for the award of an increased 
rating for the veteran's left ankle disability.  38 U.S.C.A. 
§§ 5110, 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
3.400(o)(2), 20.1103 (2000).

Increased rating--left ankle

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Rating Schedule, contained 
in 38 C.F.R. Part 4 (2000).  The disability ratings are based 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  The evaluation of the 
same disability under differing diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2000).

Where a disability is not listed in the Rating Schedule, it 
will be rated under criteria where the functions affected, 
the anatomical localization, and the symptomatology are 
analogous.  38 C.F.R. § 4.20 (2000).

Functional loss due to pain, weakness, fatigability, or 
incoordination on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  

The criteria of Diagnostic Code (DC) 5270, entitled "Ankle, 
ankylosis of", provides that a 20 percent rating is 
warranted where the ankle is in plantar flexion at less than 
30 degrees.  A 30 percent rating is warranted where the ankle 
is in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, DC 
5270 (2000).

Under the criteria of Diagnostic Code 5271, moderate 
limitation of motion of the ankle warrants a 10 percent 
disability rating and marked limitation of motion warrants a 
20 percent disability rating.  38 C.F.R. § 4.71a, DC 5271 
(2000).

Under the criteria of Diagnostic Code 5272, ankylosis of the 
subastragalar or tarsal joint, in good weight-bearing 
position warrants a 10 percent rating and in poor weight-
bearing position a 20 percent rating.  38 C.F.R. § 4.71a, DC 
5272 (2000).

Under the criteria of Diagnostic Code 5273, malunion of the 
os calcis or astragalus with moderate deformity warrants a 10 
percent rating, and marked deformity warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, DC 5273 (2000).

Under the criteria of Diagnostic Code 5274, astragalectomy 
[removal of the astragalus or talus, Stedman's Medical 
Dictionary, 159 (27th ed. 2000)] warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, DC 5274 (2000). 

Disability of the ankle is rated under the criteria of 
Diagnostic Codes 5270 through 5274.  The April 1992 and the 
June 1999 VA examination reports show that there is motion of 
the left ankle.  In addition, the April 1992 examination 
report notes that X-rays of the feet were normal, and the 
June 1999 VA examination report shows that May 1999 X-rays 
showed only slight spurring of the talus.  They did not show 
any other abnormality of the left ankle.  Since there was 
motion of the ankle, and
X-rays do not show consolidation of the joint, the evidence 
does not show ankylosis [immobility and consolidation of a 
joint, Dorland's Illustrated Medical Dictionary 87 (28th ed. 
1994)] of the ankle, or of the subastragalar or tarsal joint.  
Therefore, the rating criteria of Diagnostic Codes 5270 and 
5272 are not applicable.  Also,
X-rays were either normal or only showed slight spurring of 
the talus with no other abnormality.  The evidence does not 
show that there is any malunion of the os calcis or the 
astragalus, or removal of the astragalus or talus.  
Accordingly, the criteria of Diagnostic Codes 5273 and 5274 
are also not applicable.  38 C.F.R. § 4.71a, DCs 5270, 5271, 
5272, 5273, 5274 (2000).

The April 1992 VA examination report notes an assessment of 
residuals of a strain injury.  The June 1999 VA examination 
report shows an impression of ankle instability.  These 
disabilities are not specifically listed in the Rating 
Schedule.  Therefore, the left ankle disability must be rated 
under criteria where the functions affected and the 
symptomatology are analogous.  As noted above, Diagnostic 
Codes 5270, 5272, 5273, and 5274 are clearly not applicable 
to rating the veteran's left ankle disability.  This leaves 
the criteria of DC 5271, applicable to limitation of motion 
of the ankle, to assess the veteran's left ankle disability.  
Therefore, the veteran's left ankle disability will be rated 
under these criteria, since the functions affected and the 
anatomical localization may be considered analogous to 
limitation of motion of the left ankle.  38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2000).

The Rating Schedule does not define moderate or marked 
limitation of motion.  The April 1992 VA examination report 
indicates that dorsiflexion was to 10 degrees, and the June 
1999 VA examination report indicates that dorsiflexion was to 
5 degrees.  This motion is approximately half to less than 
half of the possible or normal motion.  The April 1992 VA 
examination report indicates that plantar flexion was to 35 
degrees, and the June 1999 VA examination report indicates 
that plantar flexion was to 30 degrees.  This motion is 
considerably greater than half of the possible or normal 
motion of the ankle.  See 38 C.F.R. § 4.71, Plate II (2000).  
When the dorsiflexion and plantar flexion values shown in 
both examination reports are considered together, the overall 
motion shown is greater than half of the normal or possible 
motion.  This rises to, at most, moderate limitation of 
motion, for which a 10 percent disability rating would be 
warranted.  38 C.F.R. § 4.71a, DC 5272 (2000).

Since the veteran's left ankle disability is evaluated under 
limitation-of-motion criteria, consideration must be given to 
whether any additional functional limitation (i.e., any 
additional limitation of motion) is likely to occur with pain 
on use or during flare-ups.  See DeLuca v. Brown, 8 Vet.App. 
202 (1995).  The April 1992 VA examination report indicates 
the veteran complained of constant ankle pain, swelling, and 
weakness.  He indicated the pain was worse with walking.  
There was moderate tenderness, minimal swelling, painful 
movement with guarding, and no sign of instability.  
Additionally, the June 1999 VA examination report indicates 
the veteran complained of ankle pain and swelling after 
walking.  There was pain on motion, significant pain on varus 
and valgus stress, and diffuse tenderness.

These examination reports show there was pain on motion and 
use of the ankle, and also that the ankle joint was tender 
and painful.  However, as noted above, the overall motion of 
the left ankle (dorsiflexion and plantar flexion) was greater 
than half of normal, and pain does not significantly further 
limit motion of the ankle.  In addition, while the June 1999 
VA examination report indicates the veteran uses a cane, this 
was on the right side and thus was not due to his left ankle.  
Therefore, pain does not cause significant additional 
disability.  When pain is considered with the motion of the 
left ankle, the limitation of motion of the left ankle most 
closely approximates moderate limitation of motion of the 
left ankle.  As noted, moderate limitation of motion of the 
ankle warrants a 10 percent disability rating.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5272 (2000); DeLuca v. 
Brown, supra. 

As noted above, the evidence warrants a 10 percent disability 
rating for the veteran's left ankle.  This is consistent with 
the disability rating assigned.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for the residuals a left 
ankle sprain.


ORDER

1.  A temporary total disability rating due to VA 
hospitalization from March 20, 1990, to April 13, 1990, is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

2.  Entitlement to an effective date for a 10 percent rating 
for the residuals of a left ankle sprain earlier than the 
February 21, 1990, is denied.

3.  Entitlement to an increased disability rating for the 
residuals of a left ankle sprain is denied.



REMAND

Issues certified to the Board include entitlement to an 
earlier effective date for the grant of a 40 percent 
disability rating for a lumbosacral strain.  A March 1988 
rating decision granted a 20 percent disability rating for 
the residuals of an injury to the lumbosacral area.  A 
November 1988 rating decision continued the 20 percent 
disability rating.  The veteran was advised of this decision 
in a December 1988 letter.  In January 1989, a statement in 
support of claim was received from the veteran.  Therein, he 
made reference to the December 1988 VA letter and indicated 
that his back disability warranted a higher disability 
rating.  Such a statement constitutes a notice of 
disagreement.  Gallegos v. Gober, 14 Vet.App. 50 (2000).

In addition, the RO annotated the January 1989 statement with 
an appeal control.  See Adjudication Procedure Manual M21-1, 
Part II.  Therefore, the RO recognized that a timely notice 
of disagreement was received, expressing disagreement with 
the November 1988 rating decision denying an increase in the 
disability rating for the low back.  The record does not 
indicate that a statement of the case was provided to the 
veteran following receipt of that notice of disagreement.  
Accordingly, the issue of an increased disability rating for 
the lumbar spine from the November 1988 rating decision is 
still pending.  

An October 1992 rating decision granted a 40 percent rating 
for the veteran's back disability, effective from February 
21, 1990.  The veteran has disagreed with the effective date 
assigned for this increase and has perfected an appeal of the 
issue.  However, as noted above, since there is a pending 
notice of disagreement related to the November 1988 decision 
that continued the 20 percent disability rating, the issue of 
an increased rating above 20 percent is not a final decision.  
Accordingly, there is no basis for a claim for an earlier 
effective date, since the November 1988 decision denying an 
increased rating above 20 percent has not become final.   

A November 1999 rating decision denied entitlement to an 
increased disability rating for the veteran's back 
disability.  The veteran has disagreed with the disability 
rating assigned and has perfected an appeal of this issue.  
However, since the veteran has disagreed with the November 
1998 rating decision, the issue to be decided on appeal is 
entitlement to increased disability ratings for a lumbosacral 
strain, rated as 20 percent disabling prior to February 21, 
1990, and rated as 40 percent disabling on and after February 
21, 1990.  The November 1999 statement of the case did not 
address the issue of an increase in the disability rating for 
the veteran's lumbar spine for the period that it was rated 
as 20 percent disabling.  Accordingly, this case must be 
returned to the RO to again consider whether an increased 
disability rating is warranted from the time of the November 
1988 rating decision and to provide the veteran with a 
supplemental statement of the case that addresses the issue 
of an increased disability rating from the November 1988 
decision to the present.   

The record indicates the veteran has received outpatient 
treatment at VA medical facilities beginning in 1987.  The 
claims file contains VA medical records dated through 1998.  
However, the VA medical records do not appear to be complete 
and, in some cases, they were provided by the veteran.  The 
RO did obtain three volumes of medical records and other 
documents from the Social Security Administration that were 
used by that agency for its disability determinations.  These 
records contain numerous VA medical records, dated from 1973 
to 1997.  However, many of the records are duplicates of 
records that were already in the claims file or are repeated 
within the records received from SSA.  Since there is an 
indication that the veteran has been receiving extensive VA 
outpatient treatment, this case will be returned to the RO to 
obtain additional VA outpatient treatment records.  

The veteran claims that he has a psychiatric disability as a 
result of his service-connected back disability.  He has been 
diagnosed with psychiatric disorders including 
psychophysiologic reaction with paranoid traits, adjustment 
disorder with mixed emotional features, and depression.  
However, none of the medical records shows whether a 
psychiatric disorder has been caused or aggravated by his 
service-connected back disorder, or whether the psychiatric 
difficulties are of an independent etiology and have 
aggravated the service-connected back disorder.  Therefore, 
this case will be returned to the RO for further examination 
of the veteran.

The veteran is claiming service connection for a 
gastrointestinal disorder due to the medications he takes for 
his service-connected back disability.  A March 1994 VA 
examination report indicates the veteran has possible NSAID 
[nonsteroidal anti-inflammatory drug] gastropathy [any 
disease of the stomach, Dorland's Illustrated Medical 
Dictionary 682 (28th ed. 1994)], a history of 
gastroesophageal reflux, and irritable bowel was a 
possibility.  A January 1995 VA examination report shows a 
diagnosis of gastroesophageal reflux disease.  However, the 
report does not indicate whether the reflux disease is 
related to the veteran's use of pain medications.  That 
report also indicates the veteran could have gastropathy due 
to consuming full-dose NSAID's for several years.  Neither 
examination report shows the specific nature of any 
gastropathy that may be present.  Since there is an 
indication that the veteran has a possible stomach disorder 
due to medication he takes, and he has also been diagnosed 
with gastroesophageal reflux disease with no cause 
identified, further examination of the veteran is necessary 
to determine the etiology of any gastrointestinal disorder 
that may be present.  Accordingly, for this reason as well, 
the case must be returned to the RO for further examination 
of the veteran.  

The veteran is claiming service connection for a psychiatric 
disorder, a stomach disorder, and hypertension.  He was last 
provided with a supplemental statement of the case addressing 
the issue of service connection for a psychiatric disorder in 
December 1993.  He was provided a statement of the case 
addressing the issues of service connection for a stomach 
disorder and hypertension in November 1994.  However, in 1999 
additional medical records dated through 1997 were received 
that appear to have been used by the Social Security 
Administration for disability determinations by that agency.  
The record does not reflect that these three volumes of 
medical records were considered in assessing the veteran's 
claims, nor was he issued a supplemental statement of the 
case addressing how this evidence affected these claims.  
Accordingly, this case must be returned to the RO to consider 
the medical records received in 1999 and to provide the 
veteran with a supplemental statement of the case addressing 
how this evidence affects his claims for service connection 
for a psychiatric disorder, a stomach disorder, and 
hypertension. 

The veteran has also made a claim for benefits under the 
provisions of 38 U.S.C. § 1151 for codeine dependency.  The 
record shows that he was hospitalized in 1990 for 
detoxification and withdrawal from codeine used to treat his 
pain complaints.  Some medical records subsequent to the 1990 
hospitalization indicate he had been prescribed opiate 
medication for his pain complaints.  The record does not 
reflect whether the veteran is still using codeine 
medications for his pain complaints.  Moreover, the record 
does not provide competent medical evidence showing whether 
there are any disabling manifestations from this use of 
codeine for his pain complaints.  Accordingly, this case will 
be returned to the RO for examination of the veteran to 
determine whether he continues to use codeine medications to 
treat his pain complaints, and to determine whether there are 
any disabling manifestations from his use of the codeine 
medications.

The veteran claims that he has neck, shoulder, right leg, and 
jaw disabilities due to being attacked by a psychiatric 
patient while he was hospitalized at the Lebanon, 
Pennsylvania, VAMC from July 1988 to August 1988.  The record 
contains the VA hospital summary for this hospitalization, 
and what appear to be selected clinical records.  However, 
the records related to this hospitalization do not appear to 
be complete.  Therefore, this case must be returned to the RO 
to obtain copies of the complete VA medical records related 
to the veteran's hospitalization during that time period.

A rating decision in February 1989 denied service connection 
for a dental disability of tooth number seven.  In April 
1989, a statement was received from the veteran wherein he 
stated "this letter is to serve as a notice of disagreement 
denying my request for service connectiness of my dental line 
of duty injury."  Such a statement constitutes a notice of 
disagreement.  38 C.F.R. § 20.201 (2000).  The veteran has 
not received a statement of the case addressing this issue.  
As the filing of a notice of disagreement places a claim in 
appellate status, the U.S. Court of Appeals for Veterans 
Claims has held that, once an NOD has been filed, the 
requirement that the RO issue an SOC is a procedural matter 
requiring remand.  See Manlincon v. West, 12 Vet.App. 238 
(1999); see also Godfrey v. Brown, 5 Vet.App. 127, 132 
(1993).  Accordingly, this case must be returned to the RO 
for issuance of a statement of the case.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  This new law 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since this 
case is being returned to the RO for further evidentiary 
development and adjudication, the RO should ensure that any 
additional evidentiary development and/or other procedures 
that may be required by this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the veteran 
provide a listing of the VA medical 
facilities where he has received outpatient 
medical treatment from 1987 to the present.

2.  Following receipt of the above requested 
information, the RO should request legible 
copies of outpatient treatment records, not 
currently in the claims file, from the VA 
medical facilities identified.  If any 
records have been retired to a records 
repository, action should be taken to 
retrieve such records.

3.  The RO should request that the VA Medical 
Center at Lebanon, Pennsylvania, provide all 
records related to the veteran's 
hospitalization from July to August 1988, 
including all clinical records and nurses' 
notes.  If any records have been retired to a 
records repository, action should be taken to 
retrieve such records. 

4.  The RO should request that the veteran be 
scheduled for a VA psychiatric examination.  
The claims folder, to include a copy of this 
Remand, should be made available to the 
examiner for review prior to evaluation of 
the veteran.  All appropriate tests and 
studies should be conducted.  The examiner 
should be requested to ascertain a diagnosis 
for any psychiatric disorder(s) that may be 
present.  If a psychiatric disorder is 
diagnosed, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the disorder has been 
caused or aggravated by the veteran's 
service-connected back disorder, or whether 
the veteran's psychiatric difficulties are 
independent and have aggravated the service-
connected back disorder.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, comprehensive, 
and legible manner on the examination report. 

5.  The RO should request that the veteran be 
scheduled for a VA examination related to 
codeine or opiate medication dependence.  The 
claims folder, to include a copy of this 
Remand, should be made available to the 
examiner for review prior to evaluation of 
the veteran.  Any appropriate tests and 
studies should be conducted.  The examiner 
should be requested to determine whether the 
veteran is currently dependent on codeine or 
similar opiate medications.  If the veteran 
is found to be taking codeine or similar 
opiate medications for pain, due to service-
connected disability, the examiner should 
render an opinion as to whether it is at 
least as likely as not that the veteran's use 
of such codeine or opiate medication for the 
control of his pain complaints constitutes a 
disability.  The examiner should present all 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible manner 
on the examination report. 

6.  The RO should request that the veteran be 
scheduled for VA stomach examination.  The 
claims folder, to include a copy of this 
Remand, should be made available to the 
examiner for review prior to evaluation of 
the veteran.  All appropriate tests and 
studies should be conducted.  The examiner 
should be requested to ascertain a specific 
diagnosis for any stomach disorder(s) that 
may be present.  If a stomach disorder is 
diagnosed, the examiner is to render an 
opinion as to whether it is at least as 
likely as not that such disorder is due to 
medication the veteran uses for his service-
connected disabilities.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, comprehensive, 
and legible manner on the examination report. 

7.  Following completion of the above, the RO 
should review the veteran's claims and 
determine whether increased disability 
ratings for a lumbosacral strain can be 
granted from the time of the November 1988 
decision to the present.  The RO must also 
address whether service connection for a 
psychiatric disability, a stomach disorder, 
and hypertension can be granted.  In 
addressing the stomach disorder and 
hypertension claims, the RO must address 
applicable evidence that has been received 
since the last statement of the case was 
issued on these issues.  The RO is to also 
determine whether benefits under the 
provisions of 38 U.S.C. § 1151 for codeine 
dependency, a neck disability, a shoulder 
disability, a right leg disability, and a jaw 
disability can be granted.  The RO should 
also determine whether a total disability 
rating due to individual unemployability can 
be granted.  The RO must conduct any 
additional evidentiary development and/or 
comply with any additional procedures under 
the Veterans Claims Assistance Act of 2000 
that may be deemed necessary.

8.  If a decision remains adverse to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
apprised of the applicable period of time 
within which to respond.  The case 
(including the veteran's VA vocational 
rehabilitation and counseling records) 
should then be returned to the Board for 
further consideration, as appropriate.

9.  The RO should provide the veteran with a 
statement of the case addressing the issue of 
service connection for a disability of tooth 
number 7.  This issue should be returned to 
the Board only if the veteran perfects a 
timely appeal as to the issue.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



